PER CURIAM.
Reversed on authority of Moseley v. State, 491 So.2d 336 (Fla. 3d DCA 1986). We certify the same question:
Does the application of Section 27.-3455, Florida Statutes (1985) to crimes committed prior to the effective date of the statute violate the ex post facto provisions of the constitutions of the United States and of the State of Florida, or does the statute merely effect a procedural change as is permitted under State v. Jackson, 478 So.2d 1054 (Fla.1985)?
Moseley, 491 So.2d at 337.
Reversed and remanded. Question certified.